TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00171-CV



                              A&T Consultants, Ltd., Appellant

                                                v.

                        Roark Amusement & Vending, L.P., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-13-001377, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant A&T Consultants, Ltd. has filed a motion to dismiss its appeal, stating

that Roark Amusement & Vending, L.P. does not oppose the dismissal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: May 23, 2014